SHARE EXCHANGE AGREEMENT BETWEEN DYNAMIC MERGER SHELL, INC. AND THE SHAREHOLDERS OF UNIVERSAL TRACKING SOLUTIONS, INC. MAY 1, -1- SHARE EXCHANGE AGREEMENT 3 1.SHARE EXCHANGE. 3 1.1 EXCHANGE AND ISSUE OF SHARES. 4 1.2.EFFECTIVE RESULT OF THE SHARE EXCHANGE. 4 1.3.DELIVERY OF CERTIFICATES. 4 1.4.ACTS TO CARRY OUT THIS EXCHANGE PLAN. 4 1.5.DIRECTORS AND EXECUTIVE OFFICERS. 4 2.EFFECTIVE DATE. 5 3.CONDITIONS PRECEDENT TO PERFORMANCE OF OBLIGATIONS OF THE PARTIES. 5 3.1.APPROVAL BY SHAREHOLDERS OF PUBLIC COMPANY. 5 3.2.FEDERAL INCOME TAXATION. 5 3.3.ABSENCE OF LEGAL PROCEEDINGS. 5 4.CONDITIONS PRECEDENT TO PERFORMANCE OF THE OBLIGATIONS OF PUBLIC COMPANY. 5 4.1.REPRESENTATIONS AND WARRANTIES; PERFORMANCE OF OBLIGATIONS. 5 4.2.NO ADVERSE DEVELOPMENTS. 6 4.3.COMPLETION AND PAYMENT FOR ANNUAL AUDIT. 6 4.4.EXECUTION OF INVESTMENT LETTERS BY SELLERS. 6 4.5.PREPARATION OF FORM 8-K. 6 5.CONDITIONS PRECEDENT TO PERFORMANCE OF OBLIGATIONS OF UTS. 6 5.1.REPRESENTATIONS AND WARRANTIES; PERFORMANCE OF OBLIGATIONS. 6 5.2.NO ADVERSE DEVELOPMENTS. 7 5.3COMPLETION AND PAYMENT FOR ANNUAL AUDIT. 7 6.REPRESENTATIONS AND WARRANTIES OF PUBLIC COMPANY. 7 6.1.ORGANIZATION, POWERS, AND QUALIFICATION. 7 6.2.EXECUTION AND PERFORMANCE OF AGREEMENT. 7 6.3.BINDING OBLIGATIONS, DUE AUTHORIZATION. 7 6.4.ABSENCE OF VIOLATIONS. 8 6.5.ABSENCE OF DEFAULT. 8 6.6.SUBSIDIARIES. 8 6.7.CAPITAL STRUCTURE. 8 6.8.ARTICLES OF INCORPORATION, BYLAWS, AND MINUTE BOOKS. 9 6.9.BOOKS AND RECORDS. 9 6.10.CONTRACTS, COMMITMENTS, ETC. 9 6.11.MATERIAL CONTRACT DEFAULTS. 10 6.12. SEC FILINGS; FINANCIAL STATEMENTS. 10 6.13.ABSENCE OF UNDISCLOSED LIABILITIES. 11 6.14.ABSENCE OF CERTAIN DEVELOPMENTS; QUALITY OF ASSETS. 11 6.15.TAX MATTERS. 11 6.17.TRANSACTIONS WITH AFFILIATES. 12 6.18.OTHER INSURANCE. 12 6.19.EMPLOYEE BENEFIT PLANS; LABOR MATTERS. 12 6.20.COMPENSATION. 13 6.21.ENVIRONMENTAL LIABILITY. 13 6.22.REAL AND PERSONAL PROPERTY. 14 6.23.CAPITAL EXPENDITURES. 14 6.24.INTERNAL CONTROLS. 14 6.25.ACCOUNTING TREATMENT. 14 6.26.DISCLOSURE. 14 7.COVENANTS OF PUBLIC COMPANY. 15 7.1.RIGHTS OF ACCESS. 15 7.2.EXTRAORDINARY TRANSACTIONS. 15 7.3.PRESERVATION OF BUSINESS. 16 7.4.AFFILIATES. 16 7.5.PURCHASE METHOD TREATMENT. 16 7.6.UPDATED SCHEDULES. 16 7.7SUBSEQUENT EVENTS. 16 8.REPRESENTATIONS AND WARRANTIES OF UTS. 16 8.1.ORGANIZATION, POWERS, AND QUALIFICATION. 16 8.2.EXECUTION AND PERFORMANCE OF AGREEMENT. 17 8.3.BINDING OBLIGATIONS, DUE AUTHORIZATION. 17 8.4.ABSENCE OF DEFAULT. 17 8.5.CAPITAL STRUCTURE. 17 8.6.BOOKS AND RECORDS. 18 8.7.FINANCIAL STATEMENTS. 18 8.8.ARTICLES OF INCORPORATION, BYLAWS, AND MINUTE BOOKS. 18 8.9.ABSENCE OF CERTAIN DEVELOPMENTS. 18 8.10.DISCLOSURE. 19 9.COVENANTS OF UTS. 19 9.1.RIGHTS OF ACCESS. 19 9.2.EXTRAORDINARY TRANSACTIONS. 19 9.3.PRESERVATION OF BUSINESS. 20 9.4.SHAREHOLDERS’ MEETING. 20 9.5.SUBSEQUENT EVENTS. 20 9.6.UPDATED SCHEDULES. 20 10.CLOSING. 21 10.1.PLACE AND TIME OF CLOSING. 21 11.TERMINATION, WAIVER, AND AMENDMENT. 21 11.1.TERMINATION BY REASON OF LAPSE OF TIME. 21 11.2.GROUNDS FOR TERMINATION. 21 11.3.EFFECT OF TERMINATION. 21 11.4.WAIVER OF TERMS OR CONDITIONS. 22 11.5.AMENDMENT. 22 12.GENERAL PROVISIONS. 22 12.1.ALLOCATION OF COSTS AND EXPENSES. 22 12.2.MUTUAL COOPERATION 22 12.3.FORM OF PUBLIC DISCLOSURES. 23 12.4.CONFIDENTIALITY. 23 12.5.STANDARD OF MATERIALITY AND OF MATERIAL ADVERSE EFFECT. 23 12.6.COUNTERPARTS. 23 12.7.ENTIRE AGREEMENT. 24 12.8.SURVIVAL OF REPRESENTATIONS, WARRANTIES, AND COVENANTS. 24 12.9.SECTION HEADINGS 24 12.10.NOTICES. 24 12.11.CHOICE OF LAW. 25 12.12.KNOWLEDGE OF A PERSON. 25 12.13.BINDING AGREEMENT. 25 EXHIBIT A:SCHEDULE 1.1 34 EXHIBIT B:FORM OF INVESTMENT LETTER 35 EXHIBIT C:SCHEDULE 6.13 36 EXHIBIT D:SCHEDULE 6.17 37 EXHIBIT E:SCHEDULE 6.19 38 EXHIBIT F:SCHEDULE 6.20 39 EXHIBIT G:SCHEDULE 6.23 40 41 -2- SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT is made as of the1st day of May, 2008, between Dynamic Natural Resources, Inc. (“Purchaser” or “DNR”), Dynamic Merger Shell, Inc., a Nevada corporation (“Subsidiary”) and the shareholders of Universal Tracking Solutions, Inc., a Nevada corporation (the “Sellers” or “UTS”). WHEREAS, A.The Sellers collectively own 69.5% of the authorized and issued common stock of UTS as set forth in the attached Schedule 1.1 (Exhibit A); B.Purchaser is a public reporting company that files periodic reports with the Securities and Exchange Commission.Purchaser owns 100% of the issued and outstanding shares of Subsidiary. Purchaser also owns 4,000,000 shares (30.5%) of the issued and outstanding stock of Seller. C.Purchaser presently has 100,000,000 shares of common stock authorized; D.Purchaser desires to acquire UTS and Sellers desire to exchange their ownership in UTS for an ownership interest in Purchaser by causing Purchaser to issue to Sellers Seven Million One Hundred Seven Thousand Five Hundred (7,107,500) shares of
